DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 10/20/2021. As directed by the amendment: Claims 1 has been amended, claim 6 has been cancelled, and no claims have been added. Thus, claims 1-5 and 7-12 are presently pending in the application, claims 7-12 being withdrawn from consideration.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. Therefore, claims 1-5 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jamie Major on 01/28/2022.
The application has been amended as follows:
Claims 7-12 are amended as follows:
7. 
8. 
9. 
10. 

12. 

Allowable Subject Matter
Claims 1-5 are allowable.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose either singly or in combination the claimed calibration system where the medical fluid exits the chamber via the outlet when the medical fluid fills the chamber past the second position and where the switch is activated until the magnetic floating detection object completely passes the second position.
Closest prior art: Shalom (US 6095189).
Regarding Claim 1, Shalom fails to teach among all the limitations or render obvious a calibration system and a switch that is activated until the magnetic floating detection object completely passes the second position and a medical fluid that exits the chamber via the outlet when the medical fluid fills the chamber past the second position.
Claims 2-5 are allowable for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783